381 S.C. 142 (2009)
672 S.E.2d 104
In the Matter of Donald Loren SMITH, Petitioner.
Supreme Court of South Carolina.
January 8, 2009.

ORDER
On March 14, 2005, the Court placed petitioner on interim suspension. In the Matter of Smith, 363 S.C. 345, 611 S.E.2d 234 (2005). On December 5, 2005, the Court indefinitely suspended petitioner from the practice of law. In the Matter of Smith, 366 S.C. 524, 623 S.E.2d 94 (2005).
Petitioner filed a Petition for Reinstatement. The matter was referred to the Committee on Character and Fitness (CCF) pursuant to Rule 33(d), RLDE, Rule 413, SCACR. The CCF issued a Report and Recommendation recommending petitioner be reinstated to the practice of law on the conditions that he execute an additional two (2) year monitoring contract with Lawyers Helping Lawyers (LHL) and attend and complete an anger management course. Neither petitioner nor the Office of Disciplinary Counsel filed exceptions to the CCF's Report and Recommendation.
The Petition for Reinstatement is granted subject to the following conditions:
1) after the date of this order, petitioner shall attend and successfully complete an anger management course; thereafter, petitioner shall submit an original signed statement from the course provider certifying that he successfully *143 completed an anger management course to the Office of Bar Admissions; after receipt of the statement, the Office of Bar Admissions shall schedule petitioner to be sworn in as a member of the South Carolina Bar at the next scheduled admission ceremony;
2) no later than ten (10) days after his admission, petitioner shall execute an additional two (2) year monitoring contract with LHL which shall include drug testing, a mentoring program, and any other terms and conditions suggested by LHL;
3) LHL shall provide an executed copy of the monitoring contract to the Commission on Lawyer Conduct (the Commission) and shall, thereafter, provide quarterly reports to the Commission concerning petitioner's progress; and
4) should petitioner fail to comply with the terms of the monitoring contract, LHL shall immediately notify the Commission.
IT IS SO ORDERED.
JEAN H. TOAL, C.J., JOHN H. WALLER, JR., COSTA M. PLEICONES, DONALD W. BEATTY and JOHN W. KITTREDGE, JJ.